UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7440



LEE EDWARD GUNN,

                                           Petitioner - Appellant,

          versus


CHARLES M. CONDON, Attorney General of the
State of South Carolina; WARDEN, BROAD RIVER
CORRECTIONAL INSTITUTION,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-00-2563-6-13AK)


Submitted:   February 7, 2002             Decided:   April 19, 2002


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lee Edward Gunn, Appellant Pro Se.    Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lee Edward Gunn appeals the district court’s order granting

the Appellees’ motion for summary judgment and denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

2001).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.   See Gunn v. Condon, No. CA-00-2563-6-13AK (D.S.C.

Aug. 8, 2001).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2